MEMORANDUM *
Haider Ghulam Haidery, a citizen of Afghanistan, seeks withholding of removal and Convention Against Torture (“CAT”) relief. The Immigration Judge (“IJ”) found Haidery removable because he entered the United States on a fraudulent passport. The IJ denied Haidery’s application for withholding of removal and CAT relief.
*136Although the Board of Immigration Appeals (“BIA”) affirmed the IJ’s decision, the basis for the BIA’s affirmation is unclear. We grant the petition for review and remand to the BIA to clarify whether it adopted the IJ’s credibility determination and to clarify the basis for the denial of withholding of removal and CAT relief. See Cardozar-Fonseca v. INS, 767 F.2d 1448, 1455 (9th Cir.1985), aff'd on other grounds, 480 U.S. 421, 107 S.Ct. 1207, 94 L.Ed.2d 434 (1987).
PETITION GRANTED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.